Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 1 of 18

su ooarn (y WS CIVIL COVER SHEET 19 4228

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I, (a) PLAINTIFFS DEFENDANTS

ANDREW R, PERRONG REWES8 REAL ESTATE LLC "REWEB”
1657 THE FAIRWAY #131 JENKINTOWN, PA 19046 1441 RIDGE ST NAPLES, FL 34103

(b) County of Residence of First Listed Plaintiff MONTGOMERY — County of Residence of First Listed Defendant COLLIER.
(EXCEPT IN US, PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

NOTE:

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (ff Known)

ANDREW R. PERRONG (PRO SE)
1657 THE FAIRWAY #131 JENKINTOWN, PA 19046
215-791-6957

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place ai “X" ia One Box Ondy) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “xX” in Gne Bax for Plaintiff
(For Diversity Cases Only} aid One Box for Defendant
G1 U.S. Government 23 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Nat a Party) Citizen of This State Ol © ¢ Incorporated or Principal Place o4 a4
af Business In This State
O2 U.S. Gevernment 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place a5 5
Defendant (adieate Citizenship of Parties in item [LD of Business in Another State
Citizen or Subject ofa O3 O 3. Foreign Nation 586 G6
Foreign Country
EV, NATURE OF SUIT (Ptace an “x” in Gne Box Onty Click here for; Nature of Suit Code Descriptions,
bw CONTRACT: ja EE TORTS: Pee FORFEITURE/PENALTY. BANKRUPTCY. = OTHER STATUTES]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY  [ 625 Drug Related Seizure O) 422 Appeal 28 USC 158 & 375 False Claims Act
O 120 Marine O 310 Airplatic © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal & 376 Qui Tam G1 USC
1 (30 Miller Act O 345 Airplane Product Product Liability 6 690 Other 28 USC [57 3729(a))
C1 [40 Negotiable Instrument Liability CJ) 367 Health Care/ CF 400 State Reapportionment
0 (S0 Reeavery of Gverpayment | O 320 Assault, Libel & Pharmaceutical a PROPERTY RIGHTS ;; GO 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O $20 Copyrights G 430 Banks und Banking
Co tSt Medicare Act OF 330 Federal Employers’ Product Liability CO) $39 Patent CF 450 Commerce
O 152 Recovery of Defaulted Liability (1 368 Asbestos Personal C1 $35 Patent - Abbreviated 1 460 Deportation

Student Loans
(Excludes Veterans)

CF 340 Marine
345 Marine Product

Injury Product
Liability

 

 

New Drug Application
(3 840 ‘Frademark

 

 

 

 

O 470 Racketeer [nflwenced and

Corrupt Organizations

 

 

 

 

O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [7:22 LABOR of : SOCIAL SECURITY...) 0 480 Consumer Credit
of Veteran’s Benetits (3 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards CF 861 TIA (1395ff) OC 490 Cable/Sat T¥
(7 160 Stockholders” Suits G 355 Motor Vehicle CF 371 Truth in Lending Act ( $62 Black Lung {923} O) 850 Securities/Cammadities!
1 190 Ciher Contract Praduct Liability C} 386 Other Personal G 720 Labor/Management G 863 DIVC/DIWW (405(g)) Exchange
195 Contract Product Liabitity | 360 Other Personal Property Damage Relations Ci 864 SSID Title XVI ST 890 Cther Statutory Actions
O 196 Franchise Injury £] 385 Property Dainage 0 740 Railway Labor Act 865 RSI (405(g)) G 89t Agricultural Acts
CO) 362 Personal Injury - Product Liability C 751 Family and Medical C] 893 Environmental Matters
Medical Malpractice Leave Act 9 895 Freedom of information
fac. REAL PROPERTY. =: CIVIL RIGHTS: |: PRISONER PETITIONS: 10) 790 Other Labor Litigation 2" PEDERAL TAX SUITS | Act
G 210 Land Condemnation O 449 Other Civil Rights Habeas Corpus: O 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure C) 44 Voting C 463 Alicn Detainee fncome Sccurity Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectinent O 442 Employment CF 510 Motions to Vacate 0 871 1RS—Third Party Act/Review or Appeal of
O 240 Tarts to Land Ci 443 Housing! Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
O 290 At Other Real Property 445 Amer, w/Disabilities - | C1 535 Death Penalty Jen! IMMIGRATION... State Statutes
Employment Other: O 462 Naturalization Application
(1 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Inmmigeation
Other 550 Civil Rights Actions

(3 448 Education

 

 

© 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

¥. ORIGIN (Place an “NX” in One Box Only}

* Original 2 Removed from 3  Remanded from 1 4 Reinstated or 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are tiling (Bo aot cite jurisdictional statutes sntess diversify):
TELEPHONE CONSUMER PROTECTION ACT "TCPA' 47 USC 227; 47 CFR 64.1200

Brief description of cause:

DEFENDANTS CALLED PLAINTIFF IN VIOLATION OF THE TCPA

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS JS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 24,000.60 JURY DEMAND: S{yes  (CNo
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE _ DOCKET NUMBER . oe
DATE SIGNATURE OF ATTORNEY OF REC
09/11/2019 f Tas
FOR OFFICE USE ONLY =

RECEIPT #

AMOUNT

APPLYING IFP

MAG. JUDGE
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 2 of 18

UNITED STATES DISTRICT COURT 1 9
G \ M \ FOR THE EASTERN DISTRICT OF PENNSYLVANIA 4 2 9 8
DESIGNATION FORM

(to be used by counsel or pra se plaintiff to indicate the category of the cuse for the purpose of assignment to the appropriate calendar)

1657 THE FAIRWAY #131 JENKINTOWN PA 19046
1444 RIDGE NAPLES, FL 34103
By telephone call to my private telephone

Address of Plaintiff:

 

Address of Defendant:

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number; Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No| |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case invalve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case Cis / fis not related to aty case now pending or within one year previously terminated action in

this court except as noted above. Za
DATE: 09/11/2019 LA do he

Attoritey-at-Law / Pra Se Plaintiff Attorney LD, # Gf applicable)

 

 

 

 

CIVIL: (Place a Vin one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personat Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Persona! Injury

Labor-Management Relations Other Personal Injury (Please specifi): __
Civil Rights Products Liability

Habeas Corpus Products Liability - Asbestos
Securities Act(s) Cases . All other Diversity Cases
Social Security Review Cases (Please specifiy:
All other Federa] Question Cases

(Please specify): TCPA 47 USE 227

QOOOOROOO »

 

NIOOOOOOROO »

mo

 

 

ARBITRATION CERTIFICATION
{The effect of this certification is to remove the case from eligibility for arbitration.)

L Andrew R. Perrong

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civit Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE: 09/11/2019 JK sarek fee —

Atterney-al-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

 

Ch, 609 (5/2018)
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 3 of 18

G Pp » IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

ANDREW PERRONG : CIVIL ACTION
v. 19
REWEB REAL ESTATE LLC : no. 4998.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. -)

(c) Arbitration — Cases required to be designated for arbitration under Loeal Civil Rule 53.2. ( }

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (v|
9/11/2019 Andrew Perrong PLAINTIFF PRO SE
Date Attorney-at-law Attorney for
215-791-6957 888-329-0305 ANDYPERRONG@ GMAIL.COM
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 4 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW R. PERRONG
1657 The Fairway #131 Jenkintown, PA 19046

Civil Action

No. 19 4998

Plaintiff,
VS.

REWEB REAL ESTATE LLC (“RE WEB”)
1441 RIDGE ST
NAPLES, FL 34103,

KYLE MCLAUGHLIN,
1378 CHESAPEAKE AVE.
NAPLES, FL 34102,

NICHOLAS UMMARINO
4090 LOOKING GLASS LN APT 5
NAPLES, FL 34112,

and
DOES 1 through 100, inclusive,

Defendants. Jury Trial Demanded

Somme” Nema Name meet Name ames Senet Serer Se! nine “nme” Smee Samet” Sima” ime” Se” Sate” Nee’ “sme Sram” Sma” Same” Some?

 

Plaintiff ANDREW R. PERRONG brings this action for damages, restitution,
reinstatement, statutory damages, punitive damages, sanctions, interest, court costs, and
injunctive relief under rights pursuant to Federal Statute under 47 U.S.C, 227, and 47 C.F_R. 64
for the ultra vires illegal actions and deliberate and knowing tortious activity of REWEB REAL
ESTATE LLC, KYLE MCLAUGHLIN, NICHOLAS UMMARINO, and Does 1 through 100,
inclusive, in negligently and/or willfully contacting Plaintiff via Plaintiff's telephone to solicit
sales (“Sales Calls”), by utilization of an automatic telephone dialing system, in violation of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 ef seg. and related claims that form part of
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 5 of 18

the same claim or controversy. Plaintiff demands a trial by jury, and complains and alleges as

follows:

I. Introduction

1. Defendant REWEB REAL ESTATE LLC (“REWEB”) is a company located and
domestically incorporated in the State of Florida, REWEB’s principal business is offering real
estate purchasing and investment services to victims throughout the US. REWEB maintains a
mailing address and registered agent at 1441 RIDGE ST NAPLES, FL 3410.

2. Plaintiff brings this action to challenge the Company’s practices in the telephone
solicitation of their products and services. Specifically, Plaintiff challenges the Company’s and
Company’s agents’ illegal telephone solicitations by which they market their products and
services, illegal Texts made using an automatic telephone dialing system and robotexts, and
failure to maintain a Do-Not-Call policy or list in connection therewith.

3, All of the claims asserted herein arise out of Company’ illegal telephone solicitation

campaign and are a common fact pattern.
I. Jurisdiction and Venue

4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(6)(2), in that
Defendants conduct business in, and a substantial part of the events giving rise to plaintiff's
claims occurred in, Pennsylvania’s Bucks and Montgomery Counties, which lie within this
judicial district, pursuant to 28 U.S.C. §118. Plaintiff received the and text messages to a 215-
area code number, registered in this judicial district. Each of the Defendants has sufficient

2
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 6 of 18

minimum contacts with this District, and otherwise purposely avail themselves of the markets in
this District, including by purchasing and owning property in this District and/or entering into
contracts for the purchase and sale of real property with residents of this District. Also, see Lary
V. The Doctors Answer, LLC CV-12-S-3510-NE (N.D. Ala. March 8, 2013.), a Federal
Telephone Consumer Protection Act case, which held that “venue is proper in the district where
[plaintiff] resides because the injury did not occur when the facsimile was sent... ; it occurred
when the [facsimile] was received.”

IU. Parties

6. Plaintiff ANDREW PERRONG (“Plaintiff”) is an individual who received the
alleged and text messages on his private telephone lines mentioned herein. Plaintiff is an adult
individual and citizen of the Commonwealth of Pennsylvania who may be mailed at 1657 The
Fairway #131 Jenkintown, PA 19046.

7. Defendant REWEB REAL ESTATE LLC (“REWEB”) is a company located and
domestically incorporated in the State of Florida. REWEB’s principal business is offering real
estate purchasing and investment services to victims throughout the US. REWEB maintains a
mailing address and registered agent at 1441 RIDGE ST NAPLES, FL 3410.

8. Defendant KYLE MCLAUGHLIN (“MCLAUGHLIN”) is an adult individual,
who is the Principal of REWEB and upon information and belief is REWEB’s Primary Owner.
MCLAUGHLIN plays a role in the daily business operations of REWEB. MCLAUGHLIN is an
adult individual and citizen of the United States. As Principal of Company, MCLAUGHLIN is
the primary individual who reaps the benefit of the tortious and illegal conduct described herein
that is technically carried out only in REWEB’s name. Such tortious, or udfra vires, conduct

exceeds the permissible actions of corporations both in Pennsylvania, Florida, and nationwide.

3
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 7 of 18

9. Defendant NICHOLAS UMMARINO (“UMMARINO”) is an adult individual,
who, upon information and belief, was responsible for originating the lead and advertisement in
question. UMMARINO plays a role in the daily business operations of REWEB. UMMARINO
is an adult individual and citizen of the United States. UMMARINO is the primary individual
who reaps the benefit of the specific tortious and illegal conduct described herein that is
technically carried out only in REWEB’s name. Such tortious, or wéira vires, conduct exceeds the
permissible actions of corporations both in Pennsylvania, Florida, and nationwide.

10. Plaintiff believes that Defendants sued as Does | through 10, inclusive, are the
company, agents, owners, and/or employees of a company hired by Defendants to place calls/text
messages on behalf of Defendants and/or provide and solicit leads for potential properties to
purchase on behalf of Defendants. Presumably, Defendants used a common lead generator to
solicit the purchase of properties. This scam is currently bombarding the Philadelphia area and
elsewhere, and has been covered in major Philadelphia news publications. Christian Hetrick and
Julia Terruso, Robocaller ‘Will’ really wants to buy your Philly home. Here’s what happened
when we called him back., Philadelphia Inquirer (April 30, 2019),
hitps://www.philly.com/business/robocall-scam-philadel phia-home-buying-selling-

20190430.btml, archived at bttps://archive.is/yLwYO. The exact name of these Defendants is

 

currently unknown, Upon information and belief, these Defendants are vicariously liable for
violations of the TCPA, were acting under an agency relationship with Defendants, and are
therefore jointly and severally liable for all relief prayed for in the complaint.

11. Except as described herein, Plaintiff is ignorant of the true names of Defendants sued
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 8 of 18

as Does 11 through 100, inclusive, and the nature of their wrongful conduct, and therefore sues
these Defendants by such fictitious names. Plaintiff will seek leave of the Court to amend this
complaint to allege their true names and capacities when ascertained.

12. At all times herein mentioned, Defendants, and each of them, were an agent or joint
venture of each of the other, and in doing the acts alleged herein, were acting within the scope of
such agency. Each Defendant had actual and/or constructive knowledge of the acts of each of the
other Defendants, and ratified, approved, joined in, acquiesced and/or authorized the wrongful
acts of each co-Defendant, and/or retained the benefits of said wrongful acts.

13. Defendants, and each of them, aided and abetted, encouraged and rendered substantial
assistance to the other Defendants in committing the wrongful acts alleged herein. In taking
action, as particularized herein, to aid and abet and substantially assist the commission of these
wrongful acts and other wrongdoing complained of, each of the Defendants acted with an
awareness of its primary wrongdoing and realized that its conduct would substantially assist the
accomplishment of the wrongful conduct, wrongful goals, and wrongdoing.

14. At all times herein mentioned, Defendants conspired by means of mutual
understanding, either expressly or impliedly, among themselves and others in engaging and/or
planning to engage in the activities detailed herein to accomplish the wrongful conduct, wrongful

goals, and wrongdoing.

15. The TCPA imposes personal liability on individuals who participate in or commission

telemarketing calls.

16. Under the TCPA, an individual such as MCLAUGHLIN or UMMARINO may be
personally liable for the acts alleged in this Complaint pursuant to 47 U.S.C. § 217 of the

Communications Act of 1934, as amended, which reads, inter alia: “[T]he act, omission, or
5
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 9 of 18

failure of any agent, or other person acting for or employed by any common carrier or user,
acting within the scope of his employment, shall in every case be deemed to be the act, omission,
or failure of such carrier or user as well as of that person.” 47 U.S.C. § 217 (emphasis added).
17. When considering individual officer liability, other Courts have agreed that a
Corporate officer involved in the telemarketing at issue may be personally liable under the
TCPA. See, e.g., Jackson v. Five Star Catering, Inc. v. Beason, 2013 U.S. Dist. LEXIS 159985,
*10 (E.D. Mich. Nov. 8, 2013), which stated that “[Mjany courts have held that corporate actors
can be individually liable for violating the TCPA where they ‘had direct, personal participation
in or personally authorized the conduct found to have violated the statute.’” See also Maryland v.
Universal Elections, 787 F. Supp. 2d 408, 415-16 (D. Md. 2011), stating that “If an individual
acting on behalf of a corporation could avoid individual liability, the TCPA would lose much of

its force.”

IV. Factual Allegations

18. In or about August 6, Plaintiff received the first of multiple unsolicited
automated text messages made using an automatic telephone dialing system, or robocall, by
Defendants, and/or their agents at Plaintiff's personal telephone number, 215-725-1530, for
which he is charged for the call per text message. Plaintiff had not consented to this solicitation,
and Plaintiff's telephone number was on the Federal Do-Not-Call Registry.

19. This text message bore the SMS Code 239-319-6036.

20. The fact that a SMS code was used to send the text message is evidence that it was
sent using an ATDS, as SMS codes are reserved for automatically made text messages.

21. In fact, this specific SMS code’s provider is Twilio.

22. Twilio’s website, https://www.twilio.com/solutions/text-marketing,

6
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 10 of 18

archived at lttps://archive.is/TW0Oma, boasts the ability to send automatic text messages for

 

advertising and promotional purposes,

23. In fact, their website boasts the ability to send more than /00 text messages per
second, ox 8.6 million text messages per day. This would far exceed the capability of any human
being to type and send manually, see httos:/Avww.twilio.com/blog/2017/02/twilio-shortcode-
100-mps.html archived at https://archive.is/2qbuy.

24, These facts support the Plaintiffs allegation that the text messages were made using
an “Automatic Telephone Dialing System”, as that term is defined by the TCPA.

25. The text message read, “Hi Devin, | am reaching out to you today in regards to your

property at 1425 NW 8TH PL - Lama local investor and our company just bought a home near

33

yo

26. Plaintiff received another text message seconds thereafter from the same code.

27. That text message read, “urs. We are looking to buy other homes in the area so I
wanted to personally reach out to make you an offer if you are interested in selling. Please let “

28. Plaintiff received another text message seconds thereafter from the same code.

29. That text message read, “me know when it would be best for us to chat. Thanks!”

30. Plaintiff does not own, nor has ever owned, a property at 1425 NW 8TH PL.

31. Upon information and belief, the REWEB Defendants use incorrect information to
encourage bewildered victims to call and, ultimately, to make a sales pitch for the purchase/sale
of property.

32. This, together with the message’s overall impersonal nature, is further evidence that

the message is sent e7 masse to hundreds, thousands, or potentially millions of victims with the

same message content.
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 11 of 18

33. Thereafter, Plaintiff contacted the REWEB Defendants via reply text message to

ascertain identity of the message sender, and received a reply from the same SMS code, “REWeb
real estate. When is a good time to call to discuss the property?”

34. The second part of this message, “When is a good time to call to discuss the
property?” constituted a further advertisement that Plaintiff did not consent to.

35, Thereafter, Plaintiff contacted the REWEB Defendants via e-mail to request a copy of
REWEB Defendants’ Do-Not-Call policy and request to be placed on REWEB Defendants’ Do-
Not-Call list. Plaintiff received a response with a general denial, a misstatement of the TCPA,
and the response did not send Plaintiff REWEB’s Do-Not-Call policy as required by law.

36. Because Plaintiff asked to receive the REWEB Defendants’ Do-Not-Call policy and
did not, it is evident that the REWEB Defendants do not maintain such a policy. Likewise, based
on this fact, and the fact that the REWEB Defendants have no clue who they are calling and use
trickery and confusion to make a sales pitch, it is clear that the REWEB Defendants do not have
any Do-Not-Call lists or procedures in place. Based on the nature of their illegal activities,
REWEB Defendants’ noncompliance with the law in this regard is unsurprising.

37. Plaintiff also called the telephone number provided on the day of filing this complaint
to make certain and absolutely ascertain the identity of the caller and for no other reason. During
that call, Plaintiff was connected to Defendant UMMARINO, who then transferred the call to
Defendant MCLAUGHLIN.

38. Defendants MCLAUGHLIN and UMMARINO are personally liable under the
“participation theory” of liability because MCLAUGHLIN is the Principal owner of REWEB,
knew of REWEB’s violations, presumably paid for the Twilio services used to send the

messages, presumably has such services under his name or those of REWEB, and directed
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 12 of 18

employees and/or agents of REWEB, namely UMMARINO, to continue making those
violations, if not having done so himself. This is because he personally authorized and oversaw
each of REWEB’s marketing processes. For instance, see
https://connectedinvestors.com/company/reweb, archived at https://archive.is/K6nHE
(personally posting an advertisement seeking “Wholesale deals”). See also,
https://rewebventures.cony/areas-of-work/, archived at http://archive.is/4VrPM (advertising
“software/tech” and “digital marketing” as REWEB’s areas of work). Upon information and
belief, UMMARINO orchestrated the sending of the illegal text messages to Plaintiff.
Furthermore, MCLAUGHLIN is also personally liable because he is responsible for ensuring
Company’ employees’ TCPA compliance.

39. Based on the averments above, Plaintiff has demonstrated that each of the text
messages were made using an automatic telephone dialing system (“ATDS” or “autodialer”), as
that term is defined in 47 U.S.C. § 227(@)(1).

40. Plaintiff received the text messages on his private telephone, which is a telephone for
which he is charged for the text, as defined and set forth in 47 CFR § 64. 1200(a}(1 (iii).

4\. The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using an
automatic telephone dialing system or an artificial or prerecorded voice... to any telephone
number assigned to a... cellular telephone service... or any service for which the called party is
charged for the call.” See 47 U.S.C. § 227(b)(1)(A) (iii). As stated immediately above, the text
messages were placed using an automatic telephone dialing system to Plaintiff's private
telephone line, on which he is charged for the message.

42. The TCPA provides a private cause of action to persons who receive calls/text
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 13 of 18

messages in violation of 47 U.S.C, § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

43. Plaintiff was harmed by the text messages. He was temporarily deprived of legitimate
use of his phone because his phone line was tied up, he wasted energy and stress in answering a
message, his storage space was depleted, his electronic resources and bandwidth were depleted,
his electricity was depleted, he was charged for the messages, and his privacy was improperly
invaded, Moreover, the messages injured Plaintiff because they were frustrating, obnoxious,
annoying, were a nuisance and disturbed the solitude of Plaintiff.

44, Plaintiff adequately confirmed identity for each and every message so as to establish
liability of REWEB Defendants, as more fully outlined above.

45. These telephone solicitations constituted “calls” under the TCPA that were not for
emergency purposes, Under the TCPA, text messages are treated the same as a “call.”

46, Plaintiff did not provide any one, more, or all REWEB Defendants, nor any agent of
REWEB Defendants, prior express written consent, or any other form of consent, express or
implied, to cause Plaintiff to receive tele or text messages on his personal telephone that utilized
an “automatic telephone dialing system” or otherwise to transmit a message or make calls.

47. As a point of fact, to the extent that “consent” was supplied during the message, if at
all, that was done in order to discover the identity of the caller, not for a sales pitch, and for no
other reason. Courts have held this to be legitimate and have not held such "consent" to be
detrimental to a plaintiff bringing a TCPA action. See for instance, Bank v. Caribbean Cruise
Line, which held that "Purporting to obtain consent during the call, such as requesting that a
consumer "press 1" to receive further information, does not constitute the prior consent necessary
to deliver the message in the first place, as the request to "press 1" is part of the telemarketing

call.... As the FCC has stated, the consent must be made before the call."

10
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 14 of 18

A8. Plaintiff had no prior business relationship with any one, more, or all of REWEB
Defendants.
49, The telephone Sales Text Messages therefore violated 47 U.S.C. § 227(b)(1)(A), 47
U.S.C. § 227(c)(3)(F), 47 U.S.C. § 227(¢), 47 CFR 64.1200(d)(1), 47 CFR 64.1200(d)(3), 47
CFR § 64,1200(a)(1) (iii), 47 CFR § 64.1200(a)(1), and 47 C.F.R. 64.1200(¢)(2).
Vv. Causes Of Action
First Cause of Action

(Negligent Violation of the TCPA
“RoboText” Prohibition, 47 U.S.C. § 227 et seq.)

50. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

51. Asa result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C,
§ 227(b)(1)(A), Plaintiff seeks for himself $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

52. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.

Second Cause of Action

(Knowing and/or Willful Violation of the TCPA
“RoboText” Prohibition, 47 U.S.C. § 227 et seq.)

53. Plaintiff incorporates and realleges, as though fully set forth herein, each of the
paragraphs above.

54. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(b)(1)(A), Plaintiff seeks for himself treble damages, as provided by statute,

up to $1,500.00 for cach and every violation, pursuant to 47 U.S.C. § 227(6)3).

11
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 15 of 18

55. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.
Third Cause of Action
(Negligent Violation of the TCPA “National DNC” Prohibition, 47 U.S.C. § 227 et seq.)
56. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

57. As a result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C.
§ 227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2), Plaintiff seeks for himself $500 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).

58. Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

Fourth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“National DNC” Prohibition, 47 U.S.C. § 227 et seq.)

59. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

60. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2), Plaintiff seeks for himself treble
damages, as provided by statute, up to $1,500.00 for each and every violation, pursuant to 47

U.S.C. § 227(c\(5).

61. Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

12
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 16 of 18

Fifth Cause of Action
(Negligent Violation of the TCPA “Do-Not-Call Policy” Requirement, 47 CFR 64,1200 et seq.)

62. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

63. As a result of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64.1200(d)(1), Plaintiff seeks for himself $500 in statutory damages for each and every violation,
pursuant to 47 U.S.C. § 227(c)(5).

Sixth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Do-Not-Call Policy” Requirement, 47 CFR 64.1200 et seq.)

64. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

65. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64.1200(d)(1) Plaintiff seeks for himself treble damages, up to $1,500.00 for each and

every violation, pursuant to 47 U.S.C. § 227(c)(5).

Seventh Cause of Action
(Negligent Violation of the TCPA “Do-Not-Call List” Requirement, 47 CFR 64.1200 et seq.)
66. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

67. As aresult of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64.1200(d)(3), Plaintiff seeks for himself $500 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(c)(5).

13
Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 17 of 18

Eighth Cause of Action

(Knowing and/or Willful Violation of the TCPA
‘Do-Not-Call List” Requirement, 47 CFR 64.1200 et seq.)

68. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

69, As aresult of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64.1200(d)(3) Plaintiff seeks for himself treble damages, as implied, up to $1,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(c)(S).

WHEREFORE, Plaintiff prays for relief against defendants, and each of them, as follows:

VIL Prayer for Relief
On Causes of Action 1-8:

1. For awards of $500 for each negligent violation as set forth in actions 1-8;
2. For awards of $1,500 for each knowing/willful violation as set forth in actions 1-8.

3. Injunctive relief against Defendants, and each of them, to prevent future wrongdoing;
Total statutory damages: $24,000 (Four counts each of: RoboText, text to a number on the
National DNC registry, failure to put Plaintiff's number on Defendants’ Do-Not-Cail list, and
failure to provide Plaintiff a copy of Defendants’ Do-Not-Call policy, at $500 per count of each,
with treble damages for each.).

4, Punitive damages to punish Defendants for their willful, illegal, and deliberate
tortious conduct and to deter others who may otherwise engage in similar willful illegal and
deliberate tortious conduct;

5. Prejudgment interest at the maximum legal rate;

6. Costs of suit herein incurred; and
14
 

Case 2:19-cv-04228-GAM Document1 Filed 09/12/19 Page 18 of 18

7. All such other and further relief as the Court deems proper.

Vil.

Demand for Jury Trial

Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: September 11, 2019

15

Andrew Perrong
Plaintiff Pro-Se

1657 The Fairway #131
Jenkintown, PA 19046
Phone: 215-791-6957
Facsimile: 888-329-0305
andyperrong@gmail.com
